Exhibit 10.1

Resignation and General Release Agreement

This Resignation and General Release Agreement (this “Agreement”) is entered
into between Gary D. Cohen (“Executive”) and The Finish Line, Inc. (the
“Company”).

RECITALS

 

  A. Executive is currently employed by the Company as its Chief Administrative
Officer and Secretary, pursuant to: (i) an Amended and Restated Employment
Agreement entered into by the parties on December 31, 2008; (ii) an Amendment
Number One to Amended and Restated Employment Agreement entered into by the
parties on February 25, 2010; and (iii) an Amendment Number Two to Amended and
Restated Employment Agreement entered into by the parties on February 28, 2011
(and which agreement and amendments are collectively referred to herein as the
“Employment Agreement”).

 

  B. Executive has provided notice to the Company that he wishes to voluntarily
resign his employment, effective March 29, 2012 (the “Resignation Date”).

 

  C. The Company has agreed to accept Executive’s resignation from the Company
on the Resignation Date.

 

  D. The Company and Executive have discussed the terms and conditions of
Executive’s resignation and they have reached an amicable agreement regarding
Executive’s separation from the Company’s employ, and the parties wish to enter
into this Agreement in order to memorialize their agreement and to further
define the obligations that the parties have to one another.

NOW THEREFORE, in recognition of Executive’s service with the Company, and in
consideration of the mutual understandings, promises, releases, and obligations
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is mutually acknowledged, the parties hereby
voluntarily agree as follows:

AGREEMENT

 

1.

Definitions. Specific terms used in this Agreement have the following meanings:
(a) “Executive” includes the undersigned, Gary D. Cohen, and anyone who has or
obtains any legal right or claims through him; (b) “Company” means The Finish
Line, Inc.; (c) “Released Parties” means the Company, all of their past and
present officers, directors, employees, trustees, agents, shareholders, related
corporations and entities, divisions, affiliates, principals, insurers, any and
all employee benefit plans (and any fiduciary of such plans) sponsored by the
aforesaid entities, and each of them, and each entity’s subsidiaries, related
entities, predecessors, successors, and assigns, and all other entities,
persons, and firms; (d) “Resignation Date” means March 29, 2012; and (e) the
“Effective Date” of this Agreement is the eighth (8th) calendar day after
Executive signs it, on the condition that he does not revoke it as described
below.



--------------------------------------------------------------------------------

2. Resignation. The parties hereby acknowledge and agree that Executive has
provided notice to the Company of his decision to resign his employment and
terminate the Employment Agreement, effective on the Resignation Date, and the
Company has accepted such resignation. Executive acknowledges that he is not yet
eligible for Normal Retirement nor shall this Agreement be construed as
Alternative Retirement under any Company policy, procedure, or practice. In
addition, the Company shall file a Form 8-K within the applicable timeframe
mandated that will contain language mutually agreed to by the parties and as
required by the relevant laws and regulations for such public filings. The
parties agree that Executive will continue in the employ of the Company until
the close of business on the Resignation Date, on which date his employment will
terminate. Executive relinquishes any and all rights to employment with the
Company after the Resignation Date. In addition, Executive agrees to resign from
all offices of the Company (including, but not limited to, Chief Administrative
Officer and Corporate Secretary) and of all subsidiaries, affiliates, and
related entities of the Company and he agrees to sign all documents necessary to
effect such resignations at such time(s) as the Company shall request, and the
parties agree that all such documents shall be signed and such resignations
shall be effective no later than December 1, 2011. Executive agrees that this
Agreement replaces and supersedes the Employment Agreement and that certain
provisions of the Employment Agreement have been restated herein.

 

3. Executive’s Duties, Salary and Benefits During Remaining Employment. The
parties hereby acknowledge and agree that Executive has been relieved of his
duties as of the Effective Date of this Agreement, with the exception of such
specific duties as may be requested of him from time to time by an officer of
the Company in connection with the transition of business matters within
Executive’s areas of responsibility or knowledge. During Executive’s remaining
employment, he shall respond in a timely and professional manner to any request
for assistance that he may receive from a Company officer relating to the
transition of the above-described matters; provided, however, the parties agree
that Executive shall not be expected to provide anything more than minimal
transition assistance during the period of his medical leave which shall begin
on a specific date in December of 2011 to be determined. After the Resignation
Date, Executive also agrees to provide timely and professional responses to any
questions he may receive from a Company officer in regard to his areas of
responsibility during his employment or within his knowledge. In addition,
effective November 24, 2011, Executive shall no longer be required to attend any
Company meetings in person or by telephone, except as may be requested by the
Company’s CEO. Executive’s Base Salary through the Resignation Date shall remain
at its current level and he shall remain eligible to participate in all Company
benefit plans and programs through the Resignation Date, in accordance with the
terms and conditions of such plans and programs. In addition, the parties
acknowledge that any leave taken by Executive during his medical leave shall be
paid through his Reserved Leave Bank, in accordance with the Company’s human
resources policies and practices. The parties further acknowledge that, as of
the Resignation Date, Executive’s accrued and unused PTO will be 117.2 hours
which shall be paid to Executive upon his separation.

 

2



--------------------------------------------------------------------------------

4. Compensation Plans and Programs.

 

  (a) The Company acknowledges and agrees that Executive’s participation in the
Finish Line FY 12 Executive Officer Bonus Program (including the superbonus
program) (the “FY12 EOBP”) and the Finish Line 2010 Long Term Incentive Bonus
Program (fiscal years 2010-2012) (the “2010 LTIBP”) shall not be affected by
this Agreement and that Executive shall be paid such bonus payments, if any, as
are determined by the Compensation Committee of the Board of Directors of the
Company pursuant to the terms of such plans and at the time such bonus payments
are made to the other executive officers.

 

  (b) Except as otherwise set forth in Section 4(a) or Section 5 of this
Agreement, Executive acknowledges and agrees that he is not entitled to any
payment or benefit under or pursuant to, and hereby waives any claims or rights
with respect to, each and every plan, program or agreement in which Executive
was or is a participant or party including, without limitation, any past,
present, or future Long Term Incentive Program, bonus, or equity award program.

 

  (c) Notwithstanding the foregoing, with respect to the FY12 EOBP, the 2010
LTIBP, and the severance payments described in Section 5 of this Agreement, such
payments shall be conditioned on: (i) Executive’s full cooperation and
assistance in the transition of his duties and responsibilities as determined in
the reasonable discretion of the CEO; (ii) Executive’s compliance with this
Agreement in all respects; (iii) the execution and delivery by Executive of this
Agreement (without revocation) within the period provided to Executive to
consider this Agreement; and (iv) the execution and delivery by Executive of the
First Reaffirmation of Resignation and General Release Agreement attached as
Exhibit A (the “First Reaffirmation Agreement”) which shall be dated and
delivered to the Company by Executive on the Resignation Date and on the
condition that the Reaffirmation Agreement is not revoked by Executive as
provided therein; and (v) the execution and delivery by Executive of the Second
Reaffirmation of Resignation and General Release Agreement attached as Exhibit B
(the “Second Reaffirmation Agreement”) which shall be dated and delivered to the
Company by Executive within thirty (30) days following March 29, 2012, and on
the condition that the Reaffirmation Agreement is not revoked by Executive as
provided therein.

 

5. Severance Payment and Other Consideration. In exchange for the release,
promises and other consideration provided by Executive pursuant to this
Agreement, the Company agrees as follows:

 

  (a)

The Company agrees to make the following severance payments to Executive which,
in the aggregate, amount to one and one-half (1.5) times his current Base
Salary:: (i) an initial severance payment in the amount of Three Hundred
Thousand Dollars ($300,000) shall be paid to Executive on March 14, 2012, on the
condition that he signs and does not revoke the First Reaffirmation Agreement;
and (ii) a subsequent severance payment in the amount of Four

 

3



--------------------------------------------------------------------------------

  Hundred Eighty Thousand Dollars ($480,000) shall be paid to Executive no later
than thirty (30) days after the Resignation Date, on the condition that he signs
and does not revoke the Second Reaffirmation Agreement (these payments are
collectively referred to herein as the “Severance Payments”). Required taxes and
other appropriate withholdings shall be withheld from the Severance Payments.

 

  (b) If Executive properly elects continuation of health insurance benefits
pursuant to COBRA, then from the Resignation Date until one (1) year thereafter,
Executive will pay the same portion of such premiums as if Executive remained
employed for such period and the Company shall be responsible for the remainder
and thereafter Executive shall be responsible for paying 100% of such premiums;
provided, however, that if Executive becomes reemployed with another employer
and is eligible to receive health insurance benefits under another
employer-provided plan, the payments by the Company described herein shall cease
at such time.

 

  (c) In regard to Executive’s vested stock options, the Company agrees that
Executive may exercise such options on the condition that he does so no later
than the calendar date(s) that are specified in each applicable award agreement
as the date(s) on which Executive’s right to exercise the options shall expire.
By way of example, the stock options granted to Executive on March 11, 2008,
shall be exercisable by him until March 11, 2018.

 

  (d) The Company acknowledges that during Executive’s employment with the
Company, he was granted certain equity awards. Executive’s vested equity awards
shall be exercisable pursuant to the terms of the applicable stock incentive
plans and award agreements. Except for those equity awards set forth on the
attached Exhibit C and which are designated in that exhibit as having vested
(such designation is indicated by the notation “Yes” in the fifth column
thereof), Executive acknowledges and agrees that he has no right to, and
Executive waives any right to, any other equity awards, benefits, or payments
under any stock incentive plan or agreement, and he agrees that any other equity
awards terminate and are of no further force and effect as of the Effective Date
of this Agreement.

 

  (e) In regard to any public filings made by the Company that relate to or
discuss Executive, the Company shall obtain Executive’s consent to such filing
before it is made, which consent shall not be unreasonably withheld or delayed
by Executive, provided, however, that nothing herein shall override the
Company’s duty to comply with the mandates of any law or regulation requiring
the public filing.

 

  (f) The Company shall provide reasonable assistance to Executive, consistent
with the Company’s past practices, in connection with the preparation and filing
of Section 16 reports for such period of time as Executive remains subject to
Section 16.

 

4



--------------------------------------------------------------------------------

  (g) Subject to compliance with Rule 144, upon any transfer of Company stock by
Executive, the Company agrees to provide reasonable assistance to Executive in
regard to the removal of any restrictive legends or stop orders on the stock.

 

  (h) No payment or other consideration under this Section 5 shall be made or
provided to Executive prior to the Effective Date of this Agreement.

In paying the amount specified in this Section 5, the Company makes no
representation as to the tax consequences or liability arising from said payment
including, without limitation, under Section 409A of the Internal Revenue Code
of 1986, as amended (“Code”). Moreover, the parties understand and agree that
Executive’s tax consequences and/or liability arising from the payment to
Executive shall be the sole responsibility of Executive. To this extent,
Executive acknowledges and agrees that Executive will pay any and all income tax
which may be determined to be due by him in connection with the payment
described in this Section 5. Executive also agrees to indemnify the Company for
any and all tax liability (including, but not limited to, fines, penalties,
interest, and costs and expenses, including attorneys’ fees) incurred by him
arising from or relating to the payment described in this Section 5 and/or
imposed by the Internal Revenue Service, the State of Indiana, or any other
taxing agency or tribunal as a result of Executive’s failure to timely pay
Executive’s taxes on said payment or any portion thereof.

The obligations assumed by the Company in this Section 5 reflect consideration
provided to Executive over and above anything of value to which Executive
already is entitled, and will be subject to all applicable taxes, withholdings,
and deductions. Executive acknowledges and agrees that no other sums or amounts
are or will be due or owing to him and expressly waives any rights or claims to
additional sums, amounts, privileges, or benefits not expressly provided for in
this Section 5, whether written, oral, express or implied.

 

6. General Release and Waiver. In consideration of the opportunities afforded by
this Agreement, Executive hereby releases and discharges the Released Parties
from any claim, demand, action, or cause of action, known or unknown, which
arose at any time from the beginning of time to the date Executive executes this
Agreement, and waives all claims relating to, arising out of, or in any way
connected with Executive’s employment with the Company including, without
limitation, any claim, demand, action, cause of action, including money damages
and claims for attorneys’ fees, based on but not limited to: (a) the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), 29 U.S.C. § 621,
et seq; (b) the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et
seq.; (c) the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701, et seq.;
(d) the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq.; (e) the
Civil Rights Act of 1866 and 1964, as amended, 42 U.S.C. § 1981; (f) Executive
Retirement Security Act, 29 U.S.C. § 1001, et seq.; (g) Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000(e), et seq.; (h) the Fair
Credit Reporting Act, 15 U.S.C. § 1681, et seq.; (i) the Worker Adjustment and
Retaining Notification Act, 29 U.S.C. § 2101, et seq.; (j) the Indiana Civil
Rights Law, Ind. Code § 22-9-1-1, et seq.; (k) the Indiana wage payment statute,
Ind. Code § 22-2-4-1, et seq.; and any other Indiana wage law; (l) any existing
or potential entitlement under any Company program or plan, including wages or

 

5



--------------------------------------------------------------------------------

  other paid leave, except as specifically provided in this Agreement; (m) any
existing or potential agreement (including, without limitation, the Employment
Agreement), contract, representation, policy, procedure, or statement (whether
any of the foregoing are express or implied, oral or written); (n) claims
arising under any other federal, state and local fair employment practices law,
disability benefits law, and any other employee or labor relations statute,
executive order, law or ordinance, and any duty or other employment-related
obligation, claims arising from any other type of statute, executive order, law
or ordinance, claims arising from contract or public policy, as well as tort,
tortious cause of conduct, breach of contract, intentional infliction of
emotional distress, negligence, discrimination, harassment, and retaliation,
together with all claims for monetary and equitable relief, punitive and
compensatory relief and attorneys’ fees and costs; (o) the Indiana Constitution;
and/or (p) the United States Constitution.

Executive understands and agrees that Executive is releasing the Company from
any and all claims by which Executive is giving up the opportunity to recover
any compensation, damages, or any other form of relief in any proceeding brought
by Executive or on Executive’s behalf, other than in a proceeding filed by him
to enforce this Agreement.

 

7. Exclusions. Notwithstanding the release and waiver contained in Section 6
above, this Agreement is not intended to operate as a waiver of Executive’s
retirement or pension benefits that are vested, the eligibility and entitlement
to which shall be governed by the terms of the applicable plan. In addition,
this Agreement shall not operate to waive or bar any claim or right which — by
express or unequivocal terms of law — may not under any circumstances be waived
or barred. Moreover, this Agreement shall not operate to waive rights, causes of
action or claims under the ADEA if those rights, causes of action or claims
arise after the Effective Date of this Agreement. In addition to the foregoing,
Executive acknowledges that this Agreement is not intended to: (a) prevent him
from filing a charge or complaint, including a challenge to the validity of this
Agreement, with the Equal Employment Opportunity Commission; (b) prevent him
from participating in any investigation or proceeding conducted by that agency;
or (c) establish a condition precedent or other barrier to exercising these
rights. While Executive has the right to participate in an investigation of said
agency, he understands that he is waiving his right to any monetary recovery
arising from any investigation or pursuit of claim on his behalf. Executive
acknowledges that he has the right to file a charge alleging a violation of the
ADEA with any administrative agency and/or to challenge the validity of the
waiver and release of any claim that he might have under the ADEA without
either: (a) paying any amount to the Company that was previously paid by it to
him or on his behalf; or (b) paying to the Company any other monetary amounts
(such as attorney’s fees and/or damages).

The parties also understand and agree that nothing in this Agreement shall be
interpreted as prohibiting Executive from filing a claim for unemployment
compensation with any state agency, and he is not waiving or releasing any right
that he may have to unemployment compensation. However, Executive understands
and agrees that his eligibility for such benefits shall be determined by the
appropriate governmental agency, and that the receipt of or eligibility for such
benefits is not a condition of this Agreement. Similarly, Executive understands
that although he or his heirs may be eligible to apply for

 

6



--------------------------------------------------------------------------------

benefits under any Company-sponsored benefit plan, including, without
limitation, its health insurance benefit plan, disability insurance benefit
plan, and life insurance plan, Executive understands and agrees that the receipt
of benefits under any such plan cannot be and is not guaranteed by the Company
because the determination as to such receipt depends on the specific terms and
conditions of such plans and determinations made by third-party plan
administrators. Accordingly, Executive’s or his heirs’ receipt of or eligibility
for such benefits is not a condition of this Agreement.

 

8. Mutual Disclaimer. This Agreement is entered into to provide Executive with
separation benefits and to terminate the parties’ relationship on an amicable
basis and shall not be construed as an admission of liability by either
party. Accordingly, Executive states under penalties of perjury that, as of the
date he executed this Agreement, he is not aware of any facts or incidents of
wrongdoing, liability, or discrimination by the Company from the beginning of
time up to the date Executive signs the Agreement. The parties further
understand that the separation benefits described in this Agreement create no
precedent for the Company in dealing with any future separations.

 

9. Return of Property. On the Resignation Date, and otherwise upon the request
of the Company, Executive agrees to: (a) immediately destroy, delete, or return
to the Company, at the Company’s option, all originals and copies in any form or
medium (including, but not limited to, memoranda, books, papers, plans, computer
files, letters, and other data) in Executive’s possession, custody, or control
(including any of the foregoing stored or located in his office, home, laptop,
computer, or other electronic device, whether or not Company property) that
contain Confidential Information (as defined in Section 11) or otherwise relate
to the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks, or
diaries that do not contain any Confidential Information; and (b) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive becomes aware. On the
Resignation Date Executive shall also return to the Company all other Company
property in his possession, custody, or control including, but not limited to,
all tangible personal property (such as keys, access cards, credit cards,
computers, handheld devices, cell phones, PDAs, etc.).

 

10.

Agreement Not to Sue. Except for those claims, causes of action or rights
explicitly excluded from Executive’s waiver and release, as set forth in
Section 7 above, Executive agrees that Executive will never file or accept
anything of value from a lawsuit concerning any claim, issue, or matter relating
to or arising out of employment with the Company, the cessation of employment,
or the compensation or benefits payable in connection with employment or
termination of employment. Should Executive violate any aspect of this
Section 10, he agrees: (a) that the lawsuit is null and void, and must be
summarily withdrawn and/or dismissed; (b) to pay all costs, expenses, and
damages incurred by the Company in responding to or as a result of any lawsuit
brought by Executive that breaches this Agreement, including, without
limitation, reasonable attorneys’ fees; and (c) to return the amount paid to him
or on his behalf pursuant to Section 4(a), Section 5(a), and Section 5(b) – save
$1.00 – within fourteen (14) days after

 

7



--------------------------------------------------------------------------------

  a final determination has been made by a court or other legal authority that
Executive has violated this Section 10 of the Agreement. In the event this
reimbursement provision is triggered, Executive agrees that the remaining
provisions of this Agreement shall remain in full force and effect; provided,
however, that if Executive violates this Agreement by suing the Released Parties
(or any of them) for any claim released by him herein (other than those
described in Section 7), or if he violates it in any other respect, the Company
shall be relieved of its obligations to him under this Agreement.

 

11. Confidentiality; Intellectual Property.

 

  (a) The parties agree that, as a material and essential condition of this
Agreement, the fact of and terms and conditions of this Agreement are to remain
strictly confidential. The Company shall not disclose this Agreement to any
person, other than to the Company’s officers and attorneys, and to employees who
have a need to know (and in regard to non-officer employees, any disclosure
shall be limited to the information that must be disclosed to them for
legitimate business reasons), or as required by law or lawfully-issued subpoena,
provided that, Executive acknowledges that the Company is required by law to
file a copy of this Agreement with its Q3 10Q and that the Company plans to
comply with this requirement. Executive shall not disclose this Agreement to any
person, other than to his spouse, his financial advisor(s), his attorneys, or as
required by law or lawfully-issued subpoena.

 

  (b) Executive acknowledges that in the course of his employment with the
Company, Executive has had access to confidential information and trade secrets
of the Company, and he hereby represents that he has not disclosed any such
information or trade secrets except in the strict performance of his duties with
the Company. In addition, the parties acknowledge that certain confidential
information to which Executive had access is protected by the attorney-client
privilege and may not be disseminated by him unless authorized in writing by a
duly-authorized representative of the Company.

 

  (c)

Executive agrees that he shall not at any time (whether during or after his
employment with the Company): (i) retain or use for the benefit, purposes, or
account of Executive or any other person (other than the Company); or
(ii) disclose, divulge, reveal, communicate, share, transfer, or provide access
to any person outside the Company any non-public, proprietary or confidential
information including, but not limited to, trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, store site selection, new store
openings, government and regulatory activities and approvals, concerning the
past, current, or future business, activities, and operations of the Company,
its subsidiaries or affiliates and/or any third party that has disclosed or
provided any of same to the Company on a confidential basis (the “Confidential
Information”) without the prior

 

8



--------------------------------------------------------------------------------

  written authorization of the CEO of the Company. The parties agree that
“Confidential Information” does not include any information that: (i) is
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant; (ii) was made legitimately available to
Executive without a confidentiality restriction by a third party without breach
of any confidentiality obligation of that third party; or (iii) is required by
law to be disclosed; provided, however, that Executive shall give prompt written
notice to the Company of such requirement, disclose no more information than is
so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.

 

  (d) As of the Resignation Date, Executive shall cease and not thereafter
commence use of any Confidential Information or intellectual property
(including, but not limited to, any patent, invention, copyright, trade secret,
trademark, trade name, logo, domain name, or other source indicator) used by the
Company, its subsidiaries or affiliates.

 

12. Non-Competition and Non-Solicitation. Executive acknowledges and recognizes
the highly competitive nature of the businesses of the Company and its
subsidiaries and affiliates. In addition, as an inducement for the Company to
enter into this Agreement (which consideration Executive acknowledges),
Executive agrees that during his remaining employment with the Company and
during the twelve (12) month period after the Resignation Date, Executive will
not:

 

  (a) directly or indirectly, have any ownership interest in, or in a
competitive capacity, directly or indirectly, engage or invest in, own, manage,
operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, be employed by, work for, advise, be
associated with, or in any manner connected with, lend Executive’s name or any
similar name to, lend Executive’s credit to, or render services or advice to,
except while employed by the Company to and for the benefit of the Company, any
business that, directly or indirectly, provides or offers to provide business,
goods or services of the type being provided, conducted, marketed or rendered by
the Company in its business including, without limitation, the business of
athletic specialty and/or sporting goods retail industry (the “Business”) in the
United States of America (the “Geographic Area”); provided, however, that
Executive may purchase or otherwise acquire up to (but not more than) one
percent (1%) of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934 and only if Executive
is a passive investor; and/or

 

  (b)

directly or indirectly, either for Executive or any other person or entity,
(i) induce or attempt to induce any employee of the Company to leave the employ
of the Company or hire any such employee, (ii) in any way interfere with the
relationship between the Company and any employee of the Company, or (iii)

 

9



--------------------------------------------------------------------------------

  employ, or otherwise engage as an employee, independent contractor, or
otherwise, any employee of the Company; and/or

 

  (c) directly or indirectly, either for Executive or any other person or
entity, induce or attempt to induce any current or prospective customer, dealer,
supplier, licensee, vendor or business relation of the Company to not do
business with the Company or, in a competitive capacity, to do business with the
any other person or entity, or in any way interfere with the relationship
between any current or prospective customer, dealer, supplier, licensee, vendor
or business relation of the Company.

The parties agree that it is very important for the Company to protect its
legitimate business interests by restricting Executive’s ability to compete with
the Company in the manner and in the area described in this Section 12. The
parties expressly agree that the terms of this limited non-competition provision
under this Section 12 are reasonable, enforceable, and necessary to protect the
Company’s interests, and are valid and enforceable. Therefore, this Section 12
is drafted so narrowly as to safeguard the Company’s legitimate business
interests while not unreasonably interfering with Executive’s ability to obtain
other employment. The Company does not intend, and Executive acknowledges, that
the covenants contained in this Section 12 are not an attempt to, prevent
Executive from obtaining other employment in violation of Indiana Code §
22-5-3-1. In the unlikely event, however, that a court of competent jurisdiction
was to determine that any portion of this limited provision is unenforceable,
then the parties agree that the remainder of the limited provision shall remain
valid and enforceable to the maximum extent possible. In the event of a breach
by Executive of any covenant set forth in this Section 12, the term of such
covenant will be extended by the period of the duration of such breach.

 

13.

Damages; Specific Enforcement/Injunctive Relief. Executive acknowledges that the
Company engages, or is capable of engaging in, the Business anywhere in the
Geographic Area and that engaging in the Business in such Geographic Area is
competitive with the business of the Company and the provisions of Section 12
are reasonable and necessary to protect and preserve the Company’s interests.
Executive agrees that it would be difficult to measure damages to the Company
from any breach of the covenants contained in Section 11 and Section 12, but
that such damages from any breach would be great, incalculable and irremediable,
and that damages would be an inadequate remedy. Accordingly, Executive waives
any defense that the Company has an adequate remedy at law and agrees that upon
a breach or threatened breach of any of the covenants contained in Section 11 or
Section 12 the Company may have specific performance of the terms of this
Agreement in any court permitted by this Agreement (without the necessity of
posting bond or other security) and, if Company prevails, that the Company will
be entitled to recovery of any loss, liability, claim, damage (including
incidental and consequential damages), expense (including costs of investigation
and defense and reasonable attorneys’ fees) or diminution of value, from
Executive. The parties agree, however, that specific performance and the other
remedies described herein shall not be the exclusive remedies, and the Company
may enforce any other remedy or remedies available to it either in law or in
equity including, but not limited to, temporary,

 

10



--------------------------------------------------------------------------------

  preliminary, and/or permanent injunctive relief (all without any requirement
to post bond or other security) to restrain any breach or threatened breach or
otherwise to specifically enforce the provisions of Section 11 and Section 12.

 

14. Successors and Assigns. This Agreement shall apply to Executive, and inure
to the benefit of Executive, as well as to his heirs, executors, beneficiaries,
administrators, and agents. This Agreement also shall apply to, and inure to the
benefit of all of the Released Parties. This Agreement may be assigned by the
Company without notice to or the consent of Executive. However, this Agreement
is personal to Executive and may not be assigned by him.

 

15. Severability. The parties explicitly acknowledge and agree that the
provisions of this Agreement are both reasonable and enforceable. However, the
provisions of this Agreement are severable, and the invalidity of any one or
more provisions shall not affect or limit the enforceability of the remaining
provisions. Should any provision be held unenforceable for any reason, then such
provision shall be enforced to the maximum extent permitted by law.

 

16. Applicable Law and Jurisdiction. This Agreement shall be interpreted,
enforced, and governed under the laws of the State of Indiana, without regard to
conflict of laws principles thereof. Moreover, while the parties do not
contemplate any future disputes, Executive agrees that any action or claim
regarding this Agreement or otherwise brought against the Company by or on
behalf of Executive that relate to Executive’s employment or the termination
thereof shall be maintained in the State of Indiana. If brought in state court,
the action shall be filed in Marion County; if brought in federal court, the
action shall be filed in the Southern District of Indiana, Indianapolis
Division. By signing this Agreement, Executive expressly consents to personal
jurisdiction in the State of Indiana. Both parties waive the right to a jury
trial.

 

17. Non-Waiver. The waiver by either party of compliance by any other party with
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement (whether or not similar), or a continuing
waiver or a waiver of any subsequent breach by a party of a provision of this
Agreement. Performance by any party of any act not required of it under the
terms and conditions of this Agreement shall not constitute a waiver of the
limitations on its obligations under this Agreement, and no performance shall
prohibit that party from asserting those limitations as to any further or future
performance of its obligations.

 

18. Indemnification. Executive shall be indemnified by the Company against
claims arising in connection with Executive’s status as an employee, officer,
director or agent of the Company in accordance with the Company’s indemnity
policies and programs for its executives, subject to applicable law.

 

11



--------------------------------------------------------------------------------

19. Knowledge and Understanding. Executive acknowledges that, in accordance with
the ADEA, Executive:

 

  (d) has been, and is hereby, advised to consult with an attorney prior to
executing this Agreement and has had the opportunity to do so;

 

  (e) has been given a period of twenty-one (21) days within which to consider
this Agreement, which allows Executive to make a knowing, voluntary, and fully
informed choice about whether to sign this Agreement;

 

  (f) has availed Executive of all opportunities Executive deems necessary to
make a voluntary, knowing, and fully informed decision; and

 

  (g) is fully aware of Executive’s rights, and has carefully read and fully
understands all provisions of this Agreement before signing.

 

20. Period to Consider and Period to Revoke Agreement. Executive understands
that, as required by the ADEA, he has been given twenty one (21) calendar days
from the day that he received this Agreement, not counting the day upon which he
received it, to consider whether he wishes to sign it. Executive further
understands that if he signs this Agreement before the end of the twenty-one
(21) calendar day period, it will be his personal and voluntary decision to do
so. This Agreement may only be accepted during the aforesaid twenty-one (21) day
period. In addition, as required by the ADEA, Executive may revoke this
Agreement within seven (7) calendar days after the date he signed it. Any
revocation shall be in writing and delivered via facsimile (facsimile number
(317) 613-6717) to the attention of Chris Eck. This Agreement shall not become
effective, therefore, until Executive has executed the Agreement and the seven
(7) calendar day revocation period has expired without revocation by him.

 

21. Complete Agreement. This Agreement sets forth the complete agreement between
the parties relating to the subjects herein. Executive acknowledges and agrees
that, in executing this Agreement, Executive does not rely and has not relied
upon any representations or statements not set forth herein made by the Company
with regard to the subject matter, basis, or effect of this Agreement or
otherwise. This Agreement supersedes all prior agreements and understandings
(including, but not limited to, oral agreements) between Executive and the
Company and/or its subsidiaries and affiliates regarding the terms of
Executive’s employment with the Company and/or its subsidiaries and affiliates.

 

22. Cooperation. Executive shall provide his reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment with
the Company.

 

23.

Prevailing Party Fees and Expenses. If either party files any legal action or
proceeding to enforce any provision of this Agreement, or because of an alleged
dispute, breach, default, or misrepresentation in connection with any provision
of this Agreement, the prevailing party shall be entitled to recover any
reasonable attorneys’ fees, court costs, and all expenses, even if not taxable
as court costs (including, but not limited to, all such

 

12



--------------------------------------------------------------------------------

  fees, costs, and expenses incident to appeals) incurred in that action or
proceeding by such party, in addition to any other relief to which such party
may be entitled.

 

24. Counterparts and Amendments. This Agreement may be executed in counterparts,
including facsimile, pdf, or photocopy counterparts, each of which shall be
deemed an original but all of which taken together shall constitute one and the
same Agreement. This Agreement may not be modified, altered, amended or waived
in any manner except by written instrument duly executed by the Company’s CEO
and by Executive.

 

25. Interpretation of Agreement. The headings in this Agreement have been
inserted solely for ease of reference and shall not be considered in the
interpretation, construction or enforcement of this Agreement. In addition, this
Agreement shall be deemed to have been drafted jointly by the parties, and in
the event of an ambiguity in this Agreement, the same shall not be construed
against any party.

BY SIGNING THIS AGREEMENT, WHICH CONTAINS A RELEASE, EXECUTIVE STATES THAT: HE
HAS READ IT; HE UNDERSTANDS IT; HE KNOWS THAT HE IS GIVING UP IMPORTANT RIGHTS
AND POSSIBLE LEGAL AND/OR ADMINISTRATIVE CLAIMS; HE AGREES TO ALL THE TERMS AND
CONDITIONS CONTAINED IN THIS AGREEMENT; HE IS AWARE OF HIS RIGHT TO CONSULT WITH
AN ATTORNEY BEFORE SIGNING IT AND HE HAS BEEN ADVISED BY THE COMPANY TO DO SO
AND HE HAS HAD THE OPPORTUNITY TO DO SO; AND HE HAS SIGNED IT KNOWINGLY AND
VOLUNTARILY.

AGREED TO BY:

 

    The Finish Line, Inc.

 

    By:  

 

Gary D. Cohen             Printed:  

 

      Its:  

 

Dated:  

 

    Dated:  

 

 

13



--------------------------------------------------------------------------------

EXHIBIT A

First Reaffirmation of Resignation and Separation Agreement

I, Gary D. Cohen, hereby reaffirm the terms of the Resignation and General
Release Agreement previously entered into between The Finish Line, Inc.
(“Company”), an Indiana corporation, and me on November             , 2011, (the
“Resignation and General Release Agreement”), a copy of which is attached hereto
as Exhibit A and is incorporated by reference into this subsequent First
Reaffirmation of the Resignation and General Release Agreement (“First
Reaffirmation”). I hereby reaffirm that I have complied with all the terms of
the Resignation and General Release Agreement and that I will continue to do so.
I also reaffirm and agree to all the terms of the Resignation and General
Release Agreement. This Reaffirmation shall not apply to rights or claims that
may arise after the date the parties sign this First Reaffirmation.

BY SIGNING THIS FIRST REAFFIRMATION, I STATE THAT: I HAVE READ IT; I UNDERSTAND
IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS AND POSSIBLE LEGAL AND/OR
ADMINISTRATIVE CLAIMS; I AGREE TO ALL THE TERMS AND CONDITIONS CONTAINED WITHIN
THE RESIGNATION AND GENERAL RELEASE AGREEMENT; I AM AWARE OF MY RIGHT TO CONSULT
AN ATTORNEY BEFORE SIGNING IT AND THE COMPANY HAS ADVISED ME THAT I SHOULD DO SO
AND I HAVE HAD THE OPPORTUNITY TO DO SO; I HAVE SEVEN (7) DAYS AFTER SIGNING TO
REVOKE THIS REAFFIRMATION; AND I HAVE SIGNED THIS FIRST REAFFIRMATION KNOWINGLY
AND VOLUNTARILY.

The Parties have each executed this First Reaffirmation on the dates indicated
below.

AGREED TO BY:

 

    The Finish Line, Inc.

 

    By:  

 

Gary D. Cohen             Printed:  

 

      Its:  

 

Dated:  

 

    Dated:  

 

 

      Witness  

 

      Dated:  

 

     

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

Second Reaffirmation of Resignation and Separation Agreement

I, Gary D. Cohen, hereby reaffirm the terms of the Resignation and General
Release Agreement previously entered into between The Finish Line, Inc.
(“Company”), an Indiana corporation, and me on November             , 2011, (the
“Resignation and General Release Agreement”), a copy of which is attached hereto
as Exhibit A and is incorporated by reference into this subsequent Second
Reaffirmation of the Resignation and General Release Agreement (“Second
Reaffirmation”). I hereby reaffirm that I have complied with all the terms of
the Resignation and General Release Agreement and that I will continue to do so.
I also reaffirm and agree to all the terms of the Resignation and General
Release Agreement. This Second Reaffirmation shall not apply to rights or claims
that may arise after the date the parties sign this Second Reaffirmation.

BY SIGNING THIS SECOND REAFFIRMATION, I STATE THAT: I HAVE READ IT; I UNDERSTAND
IT AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS AND POSSIBLE LEGAL AND/OR
ADMINISTRATIVE CLAIMS; I AGREE TO ALL THE TERMS AND CONDITIONS CONTAINED WITHIN
THE RESIGNATION AND GENERAL RELEASE AGREEMENT; I AM AWARE OF MY RIGHT TO CONSULT
AN ATTORNEY BEFORE SIGNING IT AND THE COMPANY HAS ADVISED ME THAT I SHOULD DO SO
AND I HAVE HAD THE OPPORTUNITY TO DO SO; I HAVE SEVEN (7) DAYS AFTER SIGNING TO
REVOKE THIS SECOND REAFFIRMATION; AND I HAVE SIGNED THIS SECOND REAFFIRMATION
KNOWINGLY AND VOLUNTARILY.

The Parties have each executed this Second Reaffirmation on the dates indicated
below.

AGREED TO BY:

 

    The Finish Line, Inc.

 

    By:  

 

Gary D. Cohen             Printed:  

 

      Its:  

 

Dated:  

 

    Dated:  

 

 

      Witness  

 

      Dated:  

 

     

 

B-1



--------------------------------------------------------------------------------

Exhibit C

All Outstanding Vested, Unvested, and Unexercised Equity Awards

 

Unvested, Unexercised Options

Would Vest 100% if Terms of Separation

Agreement are met

   Grant Date    Expiration Date    Shares    Exercise Price    Vested ?   
03/11/08    03/11/18    14,000    4.510    Yes    03/26/09    03/26/19    18,229
   6.295    Yes    03/26/09    03/26/19    24,308    6.295    Yes    03/11/10   
03/11/20    5,500    13.105    Yes    03/11/10    03/11/20    8,251    13.105   
Yes    03/11/10    03/11/20    11,001    13.105    No    03/28/11    03/28/21   
3,009    18.895    Yes    03/28/11    03/28/21    6,018    18.895    Yes   
03/28/11    03/28/21    9,027    18.895    No    03/28/11    03/28/21    12,036
   18.895    No

Vested, Unexercised Options

Are Vested Irrespective of Separation

   Grant Date    Expiration Date    Shares    Exercise Price    Vested ?   
03/04/04    03/04/14    35,000    17.625    Yes    08/31/05    08/31/15   
20,000    14.290    Yes    03/29/06    03/29/16    20,000    16.070    Yes   
03/19/07    03/19/17    10,000    12.030    Yes    03/11/08    03/11/18   
21,000    4.510    Yes    03/11/08    03/11/18    21,000    4.510    Yes   
03/26/09    03/26/19    18,229    6.295    Yes    03/11/10    03/11/20    2,750
   13.105    Yes

Time Based Restricted Shares

Would Vest 100% if Terms of Separation

Agreement are met

   Grant Date    Original Vest Date    Shares         Vested ?    07/23/09   
03/26/12    12,208       Yes    03/11/10    03/11/13    6,253       Yes   
03/11/10    03/11/13    1       Yes    03/28/11    03/28/14    6,880       No

 

C-1